Citation Nr: 0433879	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  97-13 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancée


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The Board remanded this case 
back to the RO for further development in May 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Preliminarily, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has determined that a 
remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998). 

In the May 2001 remand, the Board requested that the veteran 
be afforded a VA examination to address the etiology of any 
current respiratory disorders.  A May 2002 VA examination 
report contains diagnoses of dyspnea and cough, rule out 
obstructive lung disease; and sleep apnea.  The examiner, 
however, noted that she was "unable to determine whether it 
is service-connected at this time," absent further pulmonary 
function tests and chest x-rays.  In February 2003, the 
veteran's claims file was reviewed by a VA doctor, who 
recommended further spirometry but provided no opinion as to 
the etiology of any current respiratory disorders.  In a 
March 2003 addendum, this second doctor noted that pulmonary 
function testing indicated that it was "more likely than 
not" that the veteran had no "significant" 
bronchoconstriction disease, but his "chronic sleep apnea 
causing chronic anatomical changes in the lungs" was again 
noted.  This doctor recommended a further workup with a 
pulmonologist.  No such workup was ever conducted, however.

In view of this evidence, the veteran's representative argued 
in a November 2004 informal hearing presentation that the RO 
had not fulfilled the Board's prior remand instructions, 
insofar as the etiology of the claimed disorder had not been 
determined.  The Board is compelled to agree.  At a minimum, 
the veteran has a current diagnosis of sleep apnea, and the 
etiology of this disorder has not been addressed to date.  
Moreover, the additional pulmonary workup recommended in 
March 2003 has not been accomplished to date.  Further 
development, including an additional VA examination and 
testing, is necessary prior to a Board adjudication of this 
case.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
pulmonary examination, with an examiner 
who has reviewed his claims file.  This 
examination should include pulmonary 
function testing and a chest x-ray.  
Based on the examination findings and the 
claims file review, the examiner should 
provide diagnoses for all current 
respiratory/pulmonary disorders.  For 
each diagnosed disorder, to include sleep 
apnea, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to 
service connection for a respiratory 
disorder should be readjudicated.  If the 
determination of this claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




